January 9, 1935. The opinion of the Court was delivered by
This is an appeal from an order of Judge Sharkey overruling a demurrer to a complaint, which will be set out in the report of the case.
On the authority of the following cases, the order below is affirmed: Riley v. Askin  Marine Co., 134 S.C. 198, *Page 490 132 S.E., 584, 46 A.L.R., 558; Bosdell v. Dixie StoresCo., 168 S.C. 529, 167 S.E., 834; Williamson v. Askin Marine Co., 138 47 S.C. 47, 136 S.E., 21.
These and other cases sustain the Court below.
Affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE J. HENRY JOHNSON, CIRCUIT JUDGE, concur.